Citation Nr: 0323624	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain.

2.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right knee.   

3.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the left knee.    

4.  Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for pseudofolliculitis barbae.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1980 to 
September 1984.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in November 1998 
and March 1999 of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina, (the RO), which 
denied increased evaluations for pseudofolliculitis barbae, 
tension headaches, and traumatic arthritis of the left and 
right knees.  The RO assigned a 20 percent evaluation to the 
lumbosacral strain from September 10, 1998.  The veteran 
appealed these determinations.  In March 1999, the RO 
assigned a 30 percent evaluation to the tension headaches 
effective September 10, 1998.    

In September 2000, this matter was remanded to the RO for 
additional development.   

The issue of entitlement to a disability evaluation in excess 
of 10 percent for pseudofolliculitis barbae is addressed in 
the remand portion of the decision.  

The issue of entitlement to an effective date earlier than 
September 10, 1998 for the assignment of the 30 percent 
evaluation for migraine headaches was raised in the September 
2000 Board remand.  The Board refers this issue to the RO for 
adjudication.  


FINDINGS OF FACT

1.  The service-connected lumbosacral strain is principally 
manifested by complaints of pain and objective findings of 
muscle spasm and moderate limitation of motion.   

2.  The service-connected traumatic arthritis of the right 
knee is manifested by complaints of pain and objective 
findings of crepitus and limitation of flexion to 125 
degrees; there was no evidence of instability.      

3.  The service-connected traumatic arthritis of the left 
knee is manifested by complaints of pain and objective 
findings of crepitus and limitation of flexion to 125 
degrees; there was no evidence of instability.      

4.  The service-connected migraine headaches is manifested by 
headaches every other day without evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2002).

2.  The criteria for a disability evaluation in excess of 10 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2002). 

3.  The criteria for a disability evaluation in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2002). 

4.  The criteria for a disability evaluation in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  The VA regulations implementing the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran was afforded VA examinations in October 1998, 
April 2000, and March 2001 to determine the nature and 
severity of his service-connected disabilities.  Pertinent VA 
treatment records were obtained.  The veteran identified 
private health care providers who have treated the veteran 
for his disabilities and the RO made attempts to obtain such 
records.  The RO notified the veteran when such records were 
not obtained.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the 
appellant to prevail on the claim.  In letters dated in 
February 2001, March 2001, September 2002, November 2002, 
February 2003, and March 2003, the RO notified the veteran of 
the evidence that was considered and of the evidence needed 
to substantiate his claims.  The RO offered to assist him in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2002).  

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2002). 

Degenerative arthritis is rated under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Rating criteria for low back disabilities

Under Diagnostic Code 5295, lumbosacral strain, a zero 
percent evaluation is assigned for slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002). 

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Rating criteria for knee disabilities

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2002).

Under Diagnostic Code 5257, other impairment of the knee: 
recurrent subluxation or lateral instability, a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97.  VA General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be assigned separate ratings under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability.  When a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

Rating criteria for headache disabilities

Under the provisions of Diagnostic Code 8100, migraine 
headaches, migraine headache disorders with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrants a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).  
Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month over last 
several months warrants a 30 percent evaluation.  Id.  
Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrants a 
10 percent evaluation.  Id.  Migraine headaches with less 
frequent attacks warrants a noncompensable evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002). 

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain

Factual Background

A June 1985 rating decision granted service connection for 
lumbosacral strain and a 10 percent evaluation was assigned 
from September 5, 1984.  

A May 1998 treatment record indicates that the veteran 
reported having four to six episodes of back pain a year.  
Examination revealed right side muscle spasm at the L3-4 
level.  There was some intermittent right leg numbness.  
Strength was normal.  The diagnosis was chronic low back pain 
with an acute flare-up.  

An October 1998 VA examination report indicates that the 
veteran reported having chronic back pain.  The impression 
was chronic low back pain.  X-ray examination revealed 
minimal degenerative changes in the lumbar spine at L4-L5.  
There were no acute bony abnormalities.  The intervertebral 
disc spaces were of normal height.  

A November 1998 rating decision assigned a 20 percent 
evaluation to the lumbosacral strain from September 10, 1998. 

A January 1999 report of a neurological consultation 
indicates that examination revealed that the veteran had 
normal bulk and tone.  Power was 5/5 in all extremities.  
Gait and tandem walking were normal.  Sensory examination 
revealed that light touch and pinprick were normal.  

In an October 1999 treatment records, Dr. W.B., the veteran's 
family physician, indicated that the veteran had mild pain at 
L3-L4 with mild muscle spasm.  Neurological examination 
revealed that the veteran had 5/5 strength and grossly normal 
sensation to touch.  The assessment was lower back pain.  
Home physical therapy was recommended.   

A December 1999 X-ray examination of the lumbar spine 
revealed a normal appearing lumbar spine without evidence for 
an acute process or significant degenerative type changes.    

An April 2000 VA neurological examination report reveals that 
the veteran reported having low back pain and a tendency to 
strain the back.  He reported that the pain occasionally 
radiated to the left lower extremity.  Neurological 
examination revealed normal strength and sensation.  He had 
normal deep tendon reflexes including the knees and Achilles.  
He had bilateral straight leg raising sign at 45 degrees.  He 
had no pathological reflexes.  The impression was 
questionable L5-S1 radiculopathy by MRI report.  

A March 2001 VA examination report reveals that the veteran 
reported having lumbosacral spine pain in his low back that 
went down about halfway to the thighs.  The examiner noted 
that when the veteran was distracted and not paying 
attention, he was able to lean over and untie his shoes and 
pull up his pants leg with greater than 95 degrees of flexion 
at the waist and low back.  However, his effort was 
considerably less vigorous during the examination.  Physical 
examination revealed that range of motion was flexion to 60 
degrees with poor effort.  He had 10 degrees of extension 
with poor effort.  He had 30 degrees of lateral side bending 
to the left and right.  Straight leg raise was negative.  
Manual motor testing revealed that the veteran's strength was 
3/5 by manual motor testing; however, the veteran was able to 
heel and toe walk and squat and rise with a minimum of 
difficulty and only complaints of pain in the back and not 
paresthetic and nerve type pain.  Deep tendon reflexes were 
2+ and symmetric on the right and left lower extremities and 
there was no focal paresthesias.  The examiner indicated that 
the veteran was able to walk up two flights of stairs without 
stopping which represents a highly functional level of low 
back stamina.  The assessment was mechanical low back pain 
with no evidence of radicular complaints at that time and 
good range of motion.    

A March 2001 X-ray examination report of the lumbar spine 
indicates that the disc spaces were well maintained and there 
was no significant malalignment or facet arthropathy.  

A June 2001 VA neurological consultation report indicates 
that the veteran had normal gait.  He had normal curvature of 
the spine.  There was positive tenderness in the lumbosacral 
region with abnormal flexion, extension and lateral flexion.  
There was negative straight leg raising.  There was positive 
sacrioiliac joint tenderness.  The assessment was bilateral 
sacroilititis.  

A March 2002 report from the M. Medical Center indicates that 
the veteran reported having recurrent back pain that radiated 
mostly to the right side and which was associated with 
weakness at times.  Examination revealed that muscle strength 
was 4/5.  Reflexes were 2+.  No clear sensory deficit was 
noted.  Gait was steady.  Leg raising to 90 degrees was 
unrevealing.  The impression was lumbosacral radiculopathy 
with no focal weakness appreciated.  The examiner noted that 
according to the veteran, the pain radiated down his right 
leg at times.    

A May 2002 treatment record from a pain management clinic 
indicates that an MRI revealed mild degenerative changes.  A 
July 2002 pain management treatment record indicates that the 
veteran had low back pain secondary to degenerative disc 
disease of the lumbar spine.   

Discussion

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the lumbosacral strain under 
Diagnostic Code 5295.

The medical evidence of record establishes that the veteran 
has complaints of pain in the low back.  There is medical 
evidence of muscle spasm.  A May 1998 treatment record notes 
that examination revealed right-sided muscle spasm at the L3-
L4 level.  An October 1999 treatment record by Dr. W.B. 
indicates that the veteran had mild pain at L3-L4 with mild 
muscle spasm.  There is no loss of lateral spine motion; 
however, there is limitation of lateral bending.  The March 
2001 VA examination report indicates that the veteran was 
able to laterally bend to 30 degrees.    

There is no evidence that the veteran's low back disability 
is severe.  The medical evidence of record characterizes the 
low back disability as minimal or mild.  For instance, the 
October 1998 X-ray examination report indicates that the 
degenerative changes in the lumbar spine were minimal.  The 
October 1999 treatment record by Dr. W. described the 
symptoms due to the low back strain as mild.  The examiner 
who performed the March 2001 VA examination report noted that 
the veteran was able to walk up two flights of stairs without 
stopping and this represented a highly functional level of 
low back stamina.  

There is no medical evidence of listing of the whole spine to 
the opposite side with positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space or abnormal mobility with 
forced motion.  There was no evidence of listing of the 
spine.  The June 2001 neurological consultation indicates 
that the veteran had normal curvature of the spine; there was 
no evidence of listing.  The medical evidence shows that 
forward flexion was limited, but there is no evidence of 
marked limitation of forward bending.  Examination in March 
2001 reveals that forward flexion was only limited to 60 
degrees; the examiner noted that when the veteran was 
observed untying his shoes, he had forward flexion to 95 
degrees.  The veteran has lateral movement to 30 degrees.  
There is no evidence of abnormal mobility on forced motion.  
A January 1999 VA treatment record indicates that the veteran 
had normal gait.  A March 2001 VA examination report 
indicates that the veteran was able to heel and toe walk with 
minimal difficulty.  The June 2001 VA neurological 
consultation record notes that the veteran's gait was normal.  
There is no evidence of narrowing or irregularity of joint 
space.  The October 1998 X-ray examination indicates that 
there were no acute bony abnormalities.  The March 2001 X-ray 
examination revealed that there was no significant 
malalignment of the lumbar spine.  Consequently, based upon 
these findings, the Board finds that a disability evaluation 
in excess of 20 percent is not warranted under Diagnostic 
Code 5295.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The medical evidence shows that the veteran experiences pain 
due to the service-connected lumbar spine disability.  
However, the 20 percent disability evaluation under 
Diagnostic Code 5295 contemplates characteristic pain on 
motion.  Pain was considered during the range of motion 
testing.  The record shows that the range of motion testing 
demonstrated moderate limitation of motion.  There is no 
evidence of additional loss of motion due to pain.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Board notes that the medical evidence of record shows that 
the veteran has normal gait.  The medical evidence shows that 
the veteran had only slight muscle weakness upon examination 
in March 2001 and March 2002.  However, there is no evidence 
that this slight weakness causes functional loss.  The March 
2001 VA examination report indicates that the veteran was 
able to walk up two flights of stairs without stopping which 
represents a highly functional level of low back stamina.  

Thus, the Board finds that there is no additional disability 
due to functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The assignment of a higher scheduler rating for 
motion loss based on functional loss or pain is not 
warranted.  The Board finds that the evidence of record 
establishes that the veteran's low back disability does not 
cause additional functional impairment due to pain on use so 
as to warrant the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.    

The veteran's lumbosacral strain may also be rated in the 
alternative under Diagnostic Code 5292, limitation of motion 
of the lumbar spine.  In applying the law to the existing 
facts, the Board finds the evidence of record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent for the 
lumbosacral strain under Diagnostic Code 5292.

The medical evidence of record does not demonstrate severe 
limitation of motion of the lumbar spine.  As discussed in 
detail above, the veteran underwent VA examination March 
2001.  The VA examination report shows that forward flexion 
of the lumbar spine ranged from 60 to 95 degrees.  
Examination revealed forward flexion to 60 degrees with poor 
effort; however, the examiner noted that he observed the 
veteran lean over and untie his shoes and he had forward 
flexion of 95 degrees.  Examination revealed extension to 10 
degrees.  Lateral flexion was to 30 degrees.  When all of the 
evidence of record is considered, the limitation of motion of 
the lumbar spine is moderate.  Thus, a disability evaluation 
in excess of 20 percent for the lumbar spine disability under 
Diagnostic Code 5292 is not warranted.   

The application of Diagnostic Code 5293, intervertebral disc 
disease, is not appropriate, since there is no objective 
evidence of intervertebral disc disease.  The medical 
evidence shows that the veteran reported having symptoms of 
intermittent right leg numbness and occasional radiation of 
pain.  An April 2000 VA neurological examination reflects an 
impression of questionable L5-S1 radiculopathy by MRI report.  
A March 2002 evaluation report from the M. Medical Center 
indicates that the impression was lumbosacral radiculopathy 
with no focal weakness appreciated.  A July 2002 pain 
management treatment record indicates that the veteran had 
low back pain secondary to degenerative disc disease of the 
lumbar spine.  

The Board finds that although this medical evidence indicates 
that the veteran has "questionable" radiculopathy, 
radiculopathy, or degenerative disc disease of the lumbar 
spine, the objective findings do not support these diagnoses.  
For instance, X-ray examination reports in October 1998, 
December 1999, and March 2001 indicate that the disc spaces 
were well-maintained and of normal height.  Upon VA 
neurological examination in April 2000, neurological 
examination was normal.  The veteran had normal deep tendon 
reflexes.  There was a bilateral straight leg raising sign at 
45 degrees.  The veteran had no pathological reflexes.  The 
March 2001 VA examination report shows that the veteran was 
extensively evaluated and the examiner concluded that there 
were no radicular complaints at that time.  The examination 
report indicates that straight leg raising was negative.  
There was no evidence of paresthetic or nerve type pain.  The 
June 2001 neurological consultation record indicates that 
straight leg raising was negative.  The March 2002 report 
from the M. Medical Center indicates that leg raising to 90 
degrees was unrevealing.  

The Board notes that the July 2002 pain management treatment 
record notes that the veteran had low back pain secondary to 
degenerative disc disease of the lumbar spine.  However, the 
July 2002 record does not report the objective findings that 
support this diagnosis.  Thus, the Board finds that the 
preponderance of the evidence establishes that the veteran 
does not have intervertebral disc disease.  The objective 
evidence does not support a diagnosis of intervertebral disc 
disease.  Thus, Diagnostic Code 5293 is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the service-connected lumbosacral 
strain, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for lumbosacral strain and the 
claim is denied.  



Entitlement to a disability evaluation in excess of 10 
percent for the traumatic arthritis of the right knee and in 
excess of 10 percent for traumatic arthritis of the left 
knee.

Factual Background

Service connection for bilateral early arthritis of the knees 
was granted and a 10 percent evaluation was assigned from 
September 5, 1984.  A July 1987 rating decision characterized 
the knee disabilities as traumatic arthritis of the knees, X-
ray evidence only.  A 20 percent evaluation was assigned from 
June 4, 1987.   

A September 1998 X-ray examination of the knees revealed 
degenerative changes in the knees with findings suggesting 
the possibility of chondromalacia of the left patella and a 
small loose body.  There was minimal patellofemoral joint 
degeneration on the right.  

An October 1998 VA examination report indicates that the 
veteran reported having bilateral knee pain.  The diagnosis 
was bilateral knee pain.  

A November 1998 rating decision characterized the knee 
disabilities as traumatic arthritis of the right and left 
knees and assigned a 10 percent evaluation to each knee 
effective from June 4, 1987.   

A March 2001 VA examination report reveals that the veteran 
reported that his knees swelled and would give way 
occasionally.  Physical examination revealed range of motion 
of zero to 125 degrees bilaterally.  He had positive 
patellofemoral crepitance, positive apprehension on the 
right, and positive crepitance on the left.  There was no 
joint line tenderness on the medial and lateral aspect of the 
right and left knees.  The knees were stable ligamentously.  
There was no anterior drawer sign or lachman's test.  The 
assessment was mechanical knee pain with evidence of 
chondromalacia patella with minimal disability at that time.  
The examiner indicated that the veteran was able to walk up 
two flights of stairs without stopping which represents a 
highly functional level of knee stamina.  

A March 2001 X-ray examination of the right knee revealed a 
small suprapatellar effusion and a small marginal osteophyte 
on the superior patella.  Joint spaces were well maintained.  

A March 2001 X-ray examination of the left knee revealed no 
significant arthritis change, malalignment, or fracture.  
There were small marginal osteophytes are noted on the 
patella and there was enthesis at the quadriceps insertion.  

A June 2001 neurological examination reveals that examination 
of the extremities was negative for atrophy.  There was 
negative joint deformity.  Gait was normal.  

Discussion

The RO has rated the veteran's traumatic arthritis of the 
right and left knees under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5003 and 5260 and assigned a 10 percent 
evaluation.  Diagnostic Code 5010 indicates that the 
arthritis due to trauma is rated as degenerative arthritis.  
Degenerative arthritis is rated under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

In the present case, the medical evidence of record shows 
that the range of motion of the knees was zero degrees to 125 
degrees.  There were findings of crepitance.  The March 2001 
VA examination report indicates that the assessment was 
mechanical knee pain with evidence of chondromalacia patella 
with minimal disability at that time.  The 10 percent 
disability evaluations were assigned to the left and right 
knees based upon the findings of limitation of motion 
objectively confirmed by findings of satisfactory evidence of 
painful motion and crepitance.  Thus, the Board finds that 
the 10 percent evaluations for the left and right knees under 
Diagnostic Codes 5010 and 5003 are appropriate.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the left 
and right knee disabilities under Diagnostic Code 5260.  The 
medical evidence demonstrates that the veteran had a 
limitation of flexion to 125 degrees with pain upon VA 
examination in March 2001.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 30 degrees 
or less.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

In order for a disability evaluation in excess of 10 percent 
to be assigned under Diagnostic Code 5261, extension of the 
knee must be limited to 15 degrees or more.  The medical 
evidence of record establishes that extension of the right 
and left knees is full.  The veteran experienced pain with 
motion.  Thus, the Board concludes that a rating in excess of 
10 percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran experienced pain on motion 
of the knees.  The Board notes that pain was considered when 
the range of motion testing was performed and the 10 percent 
evaluations were assigned based upon the painful motion under 
Diagnostic Code 5003.    

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.   The 
medical evidence shows that the veteran experiences painful 
motion due to the service-connected knee disabilities.  
However, the VA examination in 2001 shows that the knee 
disabilities cause minimal disability.  The examiner 
indicated that the veteran was able to walk up two flights of 
stairs without stopping which represents a highly functional 
level of knee stamina.  There was no evidence of atrophy of 
the lower extremities.  The veteran had a normal gait.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Based 
on the above evidence, the Board finds that the evidence of 
record establishes that the veteran's right and left knee 
disabilities do not cause additional functional impairment 
due to pain on use so as to warrant the assignment of an 
additional disability rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.    

The Board has examined all other diagnostic codes pertinent 
to the knee.  There is no evidence of instability or 
subluxation of the service-connected left and right knee 
disabilities.  Thus, Diagnostic Code 5257 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
other impairment of knee, recurrent subluxation or lateral 
instability (2002).  There is no evidence of ankylosis of the 
left and right knees.  Therefore, Diagnostic Code 5256 is not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2002).  There is no evidence of semilunar, dislocated 
cartilage with frequent episodes of pain, locking or 
effusion.  Thus, Diagnostic Code 5258 is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  

Lastly, the Board finds that separate 10 percent evaluations 
are not warranted for the right and left knee disabilities 
under VAOPGCPREC 23-97 for instability, in addition to the 10 
percent evaluation assigned under Diagnostic Code 5003.  The 
medical evidence of record shows that there were no findings 
of instability in the left and right knee upon VA examination 
in 2001.  Thus, the veteran does not have any ratable 
manifestation of the left and right knee disabilities in 
addition to the painful motion.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected traumatic arthritis of the left 
knee and against entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
traumatic arthritis of the right knee under Diagnostic Codes 
5003, 5010, and 5260.  The preponderance of the evidence is 
against the claims and the claims are denied.  

Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches

Factual background

A June 1985 rating decision granted service connection for 
tension headaches and assigned a zero percent evaluation from 
September 5, 1984.  

A September 1996 treatment record indicates that the 
veteran's headache was occurring daily since May; previously 
the veteran had three headaches a month.  It was noted that 
the veteran worked the night shift.  Elavil was increased and 
Cafergot was prescribed.  

A June 1997 treatment record indicates that the veteran had 
daily headaches.  He reported that the Cafergot was effective 
and the pain was a 2 on a scale of 1 to 10 and the headache 
was gone for the rest of the day.  A July 1997 treatment 
record reveals that the veteran had a common migraine.  The 
veteran reported that the Cafergot was effective with 
headache resolution within one hour.  A September 22, 1997 
treatment record notes that the veteran had 8 migraine 
headaches in September and 7 headaches in August.  A December 
1997 treatment record notes that the veteran was still having 
headaches.  It was noted that the veteran worked the night 
shift.  The assessment was common migraine with a component 
occipital neuralgia.  He was started on a trial of Inderal 
and Indocin.  

A February 1998 treatment record indicates that the veteran 
had a slight headache.  He was on Inderal.  The assessment 
was common migraine much improved with Inderal.  An October 
1998 VA examination report reflects an impression of 
recurrent headaches. 

A January 1999 report from the C. Neurological Associates 
indicates that the veteran reported that during the past two 
or three years, his headaches became more frequent and more 
intense.  The veteran reported that he had discomfort in the 
left occipital area and it rapidly progressed to a severe 
generalized head pain.  The head pain was very intense and 
could last from twelve hours to twenty-four hours.  
Occasionally, the headaches would be shorter.  The veteran 
typically had a headache every other day, almost daily.  He 
has tried multiple therapies including Fioricet and Cafergot.  
He has tried a preventative therapy on Elavil, which has 
helped to a minor degree.  

A March 1999 rating decision assigned a 30 percent evaluation 
to the headaches disorder from September 10, 1998.  A May 
1999 rating decision characterized the headaches disorder as 
migraine headaches.  

A March 1999 treatment record notes that the veteran had good 
improvement with Depalote.  An April 1999 treatment record 
indicates that the veteran had several headaches over the 
last 2 months.  A June 1999 treatment record notes that 
Depakote and Imitrex nasal spray helped.  A July 1999 
treatment record indicates that the veteran had a headache 
every other day.  

A December 1999 neurological consultation indicates that the 
veteran reported having daily headaches; he stated that he 
was maybe headache free for one day a week.  He stated that 
the Imitrex nasal spray reduced the headache to a tolerable 
level but it did not stop the headache.  It was noted that 
the headaches required emergency room attention from time to 
time, where the veteran has received narcotic injections.  It 
was further noted that the veteran had taken numerous 
medications to prevent the headaches with no benefit.  The 
assessment was tension and vascular headaches.  

A January 2000 treatment record notes that the veteran had 
undergone an occipital nerve block with no relief.  It was 
noted that the veteran still had daily headaches.  

An April 2000 VA examination report notes that the veteran 
attended electrician school.  It was noted that he had daily 
headaches.  A June 2000 treatment record from Shaw Air Force 
Base indicates that the veteran's headaches cased significant 
impairment in daily functioning.  Treatment at a pain clinic 
was recommended.  A June 2000 VA treatment record notes that 
the veteran reported that his headaches were present 24 hours 
a day as low grade pain with exacerbations three times a day.  
When the pain peaked, it was a 10 out of a 10.  It was noted 
that Imitrex nasal spray was the only medicine that helped to 
some degree.  An August 2000 treatment record indicates that 
the veteran was continued on the Imitrex nasal spray.  
Another August 2000 VA treatment record indicates that the 
veteran had been taking Sansert since June and he had a minor 
decrease in pain.  

A March 2001 VA examination report indicates that the veteran 
worked as a painter.  

A March 2001 treatment record notes that the veteran reported 
having daily headaches and he stated that it was hard to 
study with a headache.  He stated that the pain was a 9 out 
of 10.  He indicated that the medication offered no relief 
and the nasal spray was less effective.  The veteran was 
continued on Percocet. 

In August 2001, the veteran underwent a bilateral occipital 
nerve block.  A September 2001 VA treatment record for a 
neurological consultation indicates that since the last 
visit, the veteran was taking only one Percocet a day for 
pain and the nerve injection had reduced the pain.  In a 
September 13, 2001 neurological consultation treatment 
record, the veteran reported that the pain had resolved 24 
hours after the nerve block injection and the pain had 
diminished up until today.  The veteran reported that the 
pain was currently a 7 out of 10 and his quality of life had 
increased.  The veteran stated that he could tolerate the 
pain being 7 out of 10.  The assessment was bilateral 
occipital neuralgia with good response to the bilateral 
occipital nerve blocks.  

In October 2001, the veteran underwent a bilateral occipital 
nerve block procedure.  

A March 2002 treatment record indicates that the veteran used 
multiple medications for the headaches and he occasionally 
went to the emergency room for a Demerol shot.  An April 2002 
treatment record indicates that the veteran was still having 
headaches and was started back on Zanaflex.  A May 2002 
treatment record from the pain management clinic indicates 
that the veteran worked at the Marine Corps.  It was noted 
that the veteran had headaches due to greater occipital 
neuralgia and migraine variant and migraine variant greater 
occipital neuralgia may trigger migraines.  The veteran 
underwent a bilateral occipital nerve block.  A June 2002 
treatment record notes that since having the epidural 
injection, the veteran had one or two headaches a week.  He 
had an Imitrex injection when he had a bad headache.  A June 
14, 2002 treatment record indicates that the veteran 
underwent a bilateral occipital nerve block.  A July 2002 
pain management treatment record indicates that the veteran 
had increased pain since the nerve block.  An August 2002 
pain management treatment record indicates that the Bextra 
was very effective in controlling the pain.  A January 2003 
pain management treatment record indicates that the pain was 
a 7 out of 10.  He had a 10 percent improvement since the 
December 2002 visit.  The veteran was continued on the 
Bextra.   

Discussion

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 30 percent for migraine headaches under Diagnostic 
Code 8100.  

In order for a 50 percent evaluation to be assigned, the 
evidence must show that the migraine headache disorder causes 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  The evidence shows that the 
veteran has headaches every other day, almost daily.  The 
headaches consist of severe generalized head pain that could 
last from 12 to 24 hours.  The veteran stated that the 
headache required emergency room attention from time to time.   

The medical evidence does not establish very frequent 
completely prostrating and prolonged headaches productive of 
severe economic inadaptability.  Review of the record reveals 
that medication and nerve block injections provide some 
relief from the headache pain.  For instance, treatment 
records dated in 1997 show that Cafergot was effective and 
provided headache resolution within one hour and the pain was 
2 out of 10.  Treatment records dated in 1999 show that the 
veteran had good improvement with Depakote and Imitrex nasal 
spray.  The veteran reported that the nasal spray reduced the 
headache to a tolerable level, but it did not stop the 
headache.  Treatment records dated in 2000 show that the 
Imitrex nasal spray helped to some degree.  The headache pain 
was present for 24 hours as a low grade pain with 
exacerbations three times daily.  It was noted that Sansert 
provided a minor decrease in the pain.  Treatment records 
dated in 2001 show that the veteran underwent a bilateral 
nerve block injection and there was pain relief for two 
weeks.  The veteran reported that his quality of life 
increased and that the pain was a 7 out of 10 which, the 
veteran indicated, was tolerable.  Treatment records dated in 
2002 indicate that after undergoing a nerve block injection, 
the veteran only had one or two headaches a week.  The 
records further indicate that Bextra was very effective in 
controlling the pain.    

There is no evidence of severe economic inadaptability due to 
the headaches disability.  Review of the record reveals that 
the veteran has been able to work and attend school despite 
the headache disability.  Treatment records dated in 1996 and 
1997 show that the veteran worked the night shift.  The April 
2000 VA examination report indicates that the veteran was in 
electrician school.  A March 2001 VA examination report 
indicates that the veteran worked as a painter.  A May 2002 
treatment record indicates that the veteran worked for the 
Marine Corps.   

In summary, a disability evaluation in excess of 30 percent 
is not warranted for the service-connected migraine headaches 
under Diagnostic Code 8100, for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim for an increased evaluation and 
the claim is denied.  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for lumbar strain is denied.

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right knee is denied.     

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the left knee is denied.    

Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches is denied.  

REMAND

The Board finds that additional development is needed before 
the issue of entitlement to a disability evaluation in excess 
of 10 percent for pseudofolliculitis barbae can be decided.  
The Board finds that another VA examination is necessary.  
The veteran's service-connected pseudofolliculitis barbae is 
currently assigned a 10 percent rating under the former 
provisions of Diagnostic Code 7806, eczema.  While this 
appeal was pending, the applicable rating criteria for the 
skin diseases were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Board finds that 
another examination is necessary in order to determine if the 
veteran meets the rating criteria for a higher rating under 
the revised diagnostic codes for skin diseases.

Accordingly, this case is remanded for the following action: 

1.  The RO should afford the veteran a VA 
dermatological examination to determine 
the nature and severity of the 
pseudofolliculitis barbae.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
report if there are the following 
manifestations due to the 
pseudofolliculitis barbae:  

a).  Are there visible or palpable tissue 
loss and either gross distortion or 
asymmetry of the features or paired sets 
of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips)? 	

b).  Is there a scar 5 or more inches (13 
or more cm.) in length?  Is there a scar 
at least one-quarter inch (0.6 cm.) wide 
at widest part?  Is there surface contour 
of scar elevated or depressed on 
palpation? Are any scars adherent to 
underlying tissue?  Is the skin hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.)?  Is the skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.)?  Is the 
underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.)?  
Is the skin indurated and inflexible in 
an area exceeding six square inches (39 
sq. cm.)?  

The examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to an initial 
disability evaluation in excess of 10 
percent for pseudofolliculitis barbae.  
The RO should evaluate the increased 
rating claim under the VA regulations for 
rating skin disabilities in effect prior 
to August 30, 2002, and evaluate the 
claim under the new regulations from 
August 30, 2002.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran.  He should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

